Exhibit 10.33 CONVERTIBLE NOTE EXCHANGE AGREEMENT This CONVETIBLE NOTE EXCHANGE AGREEMENT (this “ Agreement ”) is made by and between Viveve, Inc., a Delaware corporation (the “ Company ”), and GBS Venture Partners Limited, trustee for GBS BioVentures III (the “ Note Holder ”) as of May 9, 2014. The Note Holder and the Company will be referred to singly as a “Party” and collectively as the “Parties.” WHEREAS, on various dates, the Company issued to Note Holder six (6) Convertible Promissory Notes in the aggregate principal amount of $1,750,000 (collectively, the “ Notes ”), copies of which are attached hereto as Exhibit A ; WHEREAS, the Company entered into an Agreement and Plan of Merger (the “ Merger Agreement ”) by and among the Company, PLC Systems, Inc., a Yukon Territory corporation (“ Parent ”) and PLC Systems Acquisition Corporation, a Delaware corporation and wholly-owned subsidiary of Parent (“ Merger Sub ”), pursuant to which the Company will merge with Merger Sub and become a wholly-owned subsidiary of Parent (the “ Merger ”); WHEREAS, it is a condition to the closing of the Merger that the Company and Note Holder terminate the Notes on or prior to the closing date of the Merger; and WHEREAS, the Parties desire to terminate the Notes on the terms and conditions set forth in this Agreement; NOW, THEREFORE, in consideration of the foregoing and the covenants and agreements set forth in this Agreement, the Parties hereby agree as follows: 1. Consideration.
